           Case 1:19-vv-01545-UNJ Document 24 Filed 08/12/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1545V
                                         UNPUBLISHED


    MEI H. LI,                                                Chief Special Master Corcoran

                         Petitioner,                          Filed: July 7, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Timothy James Lessman, Knutson & Casey Law Firm, Mankato, MN, for petitioner.

Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On October 3, 2019, Mei Li filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she was diagnosed with Guillain-Barre Syndrome (GBS)
as a result of her October 17, 2016 influenza vaccination. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On July 1, 2020, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent determined that “[P]etitioner suffered the Table injury of GBS
following a flu vaccine within the Table time period, and that there is not a

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        Case 1:19-vv-01545-UNJ Document 24 Filed 08/12/20 Page 2 of 2




preponderance of the medical evidence that [P]etitioner’s GBS was due to a factor
unrelated to the vaccination.” Id. at 6. Respondent also determined that the claim
“meets the statutory severity requirements because [P]etitioner experienced sequelae of
her GBS for more than six months.” Therefore, Respondent concluded that “[P]etitioner
has satisfied all legal prerequisites for compensation under the Act.” Id. Respondent
further agrees that the scope of damages to be awarded is limited to Petitioner’s GBS
and its related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Brian H. Corcoran
                                 Brian H. Corcoran
                                 Chief Special Master




                                           2
